[1] Motion to dismiss the appeal or affirm the judgment (the third directed to the same point), made by respondents, on the ground that the appellants have not met the requirements of section 953c of the Code of Civil Procedure, which requires the parties to an appeal to "print in their briefs, or in a supplement thereto, such portions of the record as they desire to call to the attention of the court". In response to the first motion, the appellants filed a supplemental brief, setting out the substance of the pleadings, the findings of fact and conclusions of law, and the decree, parenthetically referring to the line and page of the typewritten clerk's record. As to that record, therefore, there is a sufficient compliance with the section. (Supreme Court Rule VIII.)
[2] The action is one brought by several plaintiffs against a large number of defendants to quiet title to land fronting on the ocean in Santa Barbara County. The *Page 366 
exhibits, and the evidence of the very large number of witnesses, relate back to patent from the United States government issued in 1872. The reporter's transcript consists of four volumes aggregating nearly twenty-two hundred pages of testimony and one volume containing one hundred and sixty-one exhibits. While the appellants, in their opening brief and supplement, have only printed or referred to what appears to be an almost inconsiderable part of the record of the testimony, and have referred to but a few of the exhibits, we yet find nothing tending to rebut the apparent good faith of appellants in presenting their record on appeal. We must assume that appellants have presented all the parts of the record and of the evidence they desire to call to the attention of the court. If other parts of the record and transcript rebut or destroy the showing made by the appellants, it is the duty of the respondents to, and they no doubt will, print such portions.
The motion to dismiss the appeal is denied. Respondents may, within the usual time, dating from this order, file their brief on the merits, the appellants to file closing brief, also in regular time, the cause to then take the regular course on the calendar.
Shenk, J., Thompson, J., Curtis, J., and Preston, J., concurred.